Appeal from a judgment of the Court of Claims (Nicholas V Midey, Jr., J.), entered January 5, 2005. The judgment, after a nonjury trial, awarded claimant the amount of $500 with interest.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by providing that claimant recover the fee paid for the filing of the claim and as modified the judgment is affirmed without costs.
Memorandum: Contrary to the contention of claimant, the Court of Claims properly awarded him $500 on his claim for lost property. Although claimant is correct that the record contains documents relevant to establishing a higher value of lost items, he failed to offer those documents in evidence at trial and thus the court could not consider them. The judgment, however, fails to include the provision in the court’s decision that, “to the extent that claimant has paid a filing fee, it may *1115be recovered pursuant to Court of Claims Act § 11-a (2).” Where, as here, the judgment omits a determination made by the court in its decision, the decision controls and the judgment must be modified to conform to the decision (see Matter of King v King, 309 AD2d 1207 [2003]; Matter of Calm Lake Dev. v Town Bd. of Town of Farmington, 213 AD2d 979, 980 [1995]; Matter of Edward V., 204 AD2d 1060, 1061 [1994]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ